DETAILED ACTION
This office action response the amendment application on 03/05/2021.
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 05 March, 2021.  Claims 1, 6, 11, and 16 have been amended.  Claims 1-20 are pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 11, and 16 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al. (U.S. Patent Application Publication No. 2017/0223687), (“Kuchibhotla”, hereinafter), in view of PAPASAKELLARIOU et al. (U.S. Patent Application Publication No. 2014/0071915), (“Papasa”, hereinafter). 
As per Claim 1, Kuchibhotla discloses a control channel resource indication method ([see, e.g., control channel monitoring, [0034]]), the method comprising: 
receiving higher layer signaling ([see, e.g., higher layer configuration message can be received, [0034-0035, 0057]]), wherein the higher layer signaling is indicated by downlink control information (DCI) carried in a common search space (CSS) ([see, e.g., wherein the higher layer control signals or messages may be transmitted in control channels (CCHs), the DCI format carried both the UE specific search space and CCE common search spaces of aggregation level, [0034-0035, 0045, 0048]]); and 
wherein the frequency domain resource location information comprises a quantity (size) of frequency domain resource units occupied by the user equipment-dedicated search space in a frequency domain and a location of the frequency domain resource units ([see, e.g., wherein the region of the subframe can correspond to a set of frequency-domain resources in the subframe such as Resource Blocks (RBs), region of the subframe can correspond to a set of Control Channel Elements (CCEs),  
Kuchibhotla doesn’t appear explicitly disclose:
wherein the higher layer signaling comprises an indication of a user equipment-dedicated search space; and determining frequency domain resource location information of the user equipment- dedicated search space based on the indication of the user equipment-dedicated search space in the higher layer signaling. 
However, Papasa discloses wherein the higher layer signaling comprises an indication of a user equipment-dedicated search space ([see, e.g., receiving higher layer signaling from the base station that informs Transmission Time Interval (TTIs) that indicates to the UE to receive PDCCHs in the UE-Dedicated Search Space (UE-DSS), [0041, 0048]]); and determining frequency domain resource location information of the user equipment - dedicated search space based on the indication of the user equipment-dedicated search space in the higher layer signaling ([see, e.g., determining the first symbol of the TTI as "epdcch-StartSymbol" if the binary pattern value indicates reception of second type PDCCHs in the second UE-DSS, [0041, 0048-0050]]). 
In view of the above, having the system of Kuchibhotla and then given the well-established teaching of Papasa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kuchibhotla as taught by Papasa. The motivation for doing so would have been to provide Interference randomization results improve a reception reliability of an 
As per Claims 2, 7, 12, 17,  Kuchibhotla further discloses wherein the common search space is located on a first time-frequency resource ([see, e.g., CCE common search spaces of aggregation level 4 and 8, [0048]]), 
wherein the user equipment-dedicated search space is located on a second time-frequency resource ([see, e.g., four UE specific search spaces for aggregation levels 1, 2, 4, and 8 location information in the subframe, [0048-0050]]), and 
wherein the second time-frequency resource partially overlaps with or does not overlap with the first time-frequency resource ([see, e.g., the second set resource can at least partially overlap with the first set resource, [0080]]).
As per Claims 3, 8, 13, 18, Kuchibhotla further discloses wherein the higher layer signaling further comprises at least one of: 
scrambling code sequence information of a reference signal in the user equipment-dedicated search space, or 
aggregation level information of the user equipment-dedicated search space ([see, e.g., four UE specific search spaces for aggregation levels 1, 2, 4, and 8 location information in the subframe, [0048-0050]]).  
As per Claims 4, 14, 19, Kuchibhotla further discloses wherein the aggregation level information comprises a value of the aggregation level ([see, e.g., four UE specific search spaces for aggregation levels 1, 2, 4, and 8 location information in the subframe, [0048-0050]]).    
As per Claim 6, Kuchibhotla discloses a control channel resource indication method ([see, e.g., control channel monitoring, [0034]]), the method comprising: 
determining higher layer signaling ([see, e.g., higher layer configuration message can be received, [0034-0035, 0057]]), wherein the higher layer signaling is indicated by downlink control information carried in a common search space ([see, e.g., wherein the higher layer control signals or messages may be transmitted in control channels (CCHs), the DCI format carried both the UE specific search space and CCE common search spaces of aggregation level, [0034-0035, 0045, 0048]]), 
wherein the higher layer signaling is used to indicate frequency domain resource location information of a user equipment-dedicated search space ([see, e.g., determine required to perform resource location information (e.g., 6, 6, 2, 2) blind decodings for L=(1, 2, 4, 8) which is four UE specific search spaces for aggregation levels 1, 2, 4, and 8 location information in the subframe, [0048-0050]]), and 
wherein the frequency domain resource location information comprises a quantity of frequency domain resource units occupied by the user equipment-dedicated search space in a frequency domain and a location of the frequency domain resource units; and sending the higher layer signaling ([see, e.g., wherein the region of the subframe can correspond to a set of frequency-domain resources in the subframe such as Resource Blocks (RBs), region of the subframe can correspond to a set of Control Channel Elements (CCEs),  determining the CCE locations information includes the size (i.e., quantity of the resource) of aggregation level L (e.g., L=(1, 2, 4, or 8)) search space for subframe and CCE locations per aggregation level search space to minimize blocking, [0054-0055, 0057]]). 

wherein the higher layer signaling comprises an indication of a user equipment-dedicated search space. 
However, Papasa discloses wherein the higher layer signaling comprises an indication of a user equipment-dedicated search space ([see, e.g., receiving higher layer signaling from the base station that informs Transmission Time Interval (TTIs) that indicates to the UE to receive PDCCHs in the UE-Dedicated Search Space (UE-DSS), [0041, 0048]]).
In view of the above, having the system of Kuchibhotla and then given the well-established teaching of Papasa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kuchibhotla as taught by Papasa. The motivation for doing so would have been to provide Interference randomization results improve a reception reliability of an EPDCCH by increasing a probability that an EPDCCH transmission from a first TP to a UE (Papasa, ¶ [0100]).
As per Claim 9, Kuchibhotla and Papasa disclose the method according to claim 8, and Kuchibhotla further discloses wherein the aggregation level information comprises at least one of a quantity of elements comprised in a set of an aggregation level of the user equipment-dedicated search space or a value of the aggregation level ([see, e.g., the aggregation level L (e.g., L=(1, 2, 4, or 8)) indicates the search space for subframe and CCE locations per aggregation level search space to minimize blocking, [0054-0055, 0057]]).
As per Claim 11, Kuchibhotla discloses a user equipment, the user equipment comprising:
a storage medium storing executable instructions ([see, e.g., item 1770, [0143], and Fig. 17]); and 
at least one processor ([see, e.g., item 1720, [0143], and Fig. 17]); 
wherein the executable instructions, when executed by the at least one processor ([see, e.g., controller, [0143], and Fig. 17]), cause the user equipment to: 
receive higher layer signaling ([see, e.g., higher layer configuration message can be received, [0034-0035, 0057]]), wherein the higher layer signaling is indicated by downlink control information carried in a common search space ([see, e.g., wherein the higher layer control signals or messages may be transmitted in control channels (CCHs), the DCI format carried both the UE specific search space and CCE common search spaces of aggregation level, [0034-0035, 0045, 0048]]); and 
determine frequency domain resource location information of a user equipment- dedicated search space based on the higher layer signaling ([see, e.g., determine required to perform resource location information (e.g., 6, 6, 2, 2) blind decodings for L=(1, 2, 4, 8) which is four UE specific search spaces for aggregation levels 1, 2, 4, and 8 location information in the subframe, [0048-0050], [0034]]), 
wherein the frequency domain resource location information comprises a quantity of frequency domain resource units occupied by the user equipment-dedicated search space in a frequency domain and a location of the frequency domain resource units ([see, e.g., wherein the region of the subframe can correspond to a set of frequency-domain resources in the subframe such as Resource Blocks (RBs), region of the  determining the CCE locations information includes the size (i.e., quantity of the resource) of aggregation level L (e.g., L=(1, 2, 4, or 8)) search space for subframe and CCE locations per aggregation level search space to minimize blocking, [0054-0055, 0057]]). 
Kuchibhotla doesn’t appear explicitly disclose:
wherein the higher layer signaling comprises an indication of a user equipment-dedicated search space; and determine frequency domain resource location information of a user equipment- dedicated search space based on the indication of the user equipment-dedicated search space in the higher layer signaling. 
However, Papasa discloses wherein the higher layer signaling comprises an indication of a user equipment-dedicated search space ([see, e.g., receiving higher layer signaling from the base station that informs Transmission Time Interval (TTIs) that indicates to the UE to receive PDCCHs in the UE-Dedicated Search Space (UE-DSS), [0041, 0048]]); and determine frequency domain resource location information of a user equipment- dedicated search space based on the indication of the user equipment-dedicated search space in the higher layer signaling ([see, e.g., determining the first symbol of the TTI as "epdcch-StartSymbol" if the binary pattern value indicates reception of second type PDCCHs in the second UE-DSS, [0041, 0048-0050]]). 
In view of the above, having the system of Kuchibhotla and then given the well-established teaching of Papasa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kuchibhotla as taught by Papasa. The motivation for doing so would have been to provide Interference randomization results improve a reception reliability of an 
As per Claim 16, Kuchibhotla discloses a network device ([see, the device 120, [0161], and Fig.1]), the network device comprising: 
a storage medium storing executable instructions ([see, e.g., item 1820, [0143], and Fig. 18]); and 
at least one processor ([see, e.g., item 1810, [0143], and Fig. 18]); 
wherein the executable instructions, when executed by the at least one processor ([see, e.g., item 1810, [0143], and Fig. 18]), cause the network device to: 
determine higher layer signaling ([see, e.g., determine higher layer configuration message can be received, [0034-0035, 0057]]), wherein the higher layer signaling is indicated by downlink control information carried in common search space ([see, e.g., wherein the higher layer control signals or messages may be transmitted in control channels (CCHs), the DCI format carried both the UE specific search space and CCE common search spaces of aggregation level, [0034-0035, 0045, 0048]]), 
wherein the higher layer signaling is used to indicate frequency domain resource location information of a user equipment-dedicated search space ([see, e.g., determine required to perform resource location information (e.g., 6, 6, 2, 2) blind decoding’s for L=(1, 2, 4, 8) which is four UE specific search spaces for aggregation levels 1, 2, 4, and 8 location information in the subframe, [0048-0050]]), and 
wherein the frequency domain resource location information comprises a quantity of frequency domain resource units occupied by the user equipment-dedicated search space in a frequency domain and a location of the frequency domain resource units;  wherein the region of the subframe can correspond to a set of frequency-domain resources in the subframe such as Resource Blocks (RBs), region of the subframe can correspond to a set of Control Channel Elements (CCEs),  determining the CCE locations information includes the size (i.e., quantity of the resource) of aggregation level L (e.g., L=(1, 2, 4, or 8)) search space for subframe and CCE locations per aggregation level search space to minimize blocking, [0054-0055, 0057]]). 
Kuchibhotla doesn’t appear explicitly disclose:
wherein the higher layer signaling comprises an indication of a user equipment-dedicated search space. 
However, Papasa discloses wherein the higher layer signaling comprises an indication of a user equipment-dedicated search space ([see, e.g., receiving higher layer signaling from the base station that informs Transmission Time Interval (TTIs) that indicates to the UE to receive PDCCHs in the UE-Dedicated Search Space (UE-DSS), [0041, 0048]]).
In view of the above, having the system of Kuchibhotla and then given the well-established teaching of Papasa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kuchibhotla as taught by Papasa. The motivation for doing so would have been to provide Interference randomization results improve a reception reliability of an EPDCCH by increasing a probability that an EPDCCH transmission from a first TP to a UE (Papasa, ¶ [0100]).

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla, in view of Papasa, and further in view of Liu et al. (U.S. Patent Application Publication No. 2015/0201405), (“Liu”, hereinafter). 
As per Claims 5, 10, 15, 20, Kuchibhotla further discloses wherein: 
a control channel time-frequency resource comprises the common search space and the user equipment-dedicated search space ([see, e.g., common search spaces of aggregation level 4 and 8 and four UE specific search spaces for aggregation levels 1, 2, 4, and 8 location information in the subframe, [0048-0050]]). 
Kuchibhotla doesn’t appear explicitly disclose: when a size of the control channel time-frequency resource is greater than a predefined threshold, a control channel aggregation level set is a first set; or 
when a size of the control channel time-frequency resource is less than a predefined threshold, a control channel aggregation level set is a second set.
However, Liu discloses when a size of the control channel time-frequency resource is greater than a predefined threshold, a control channel aggregation level set is a first set; or 
when a size of the control channel time-frequency resource is less than a predefined threshold, a control channel aggregation level set is a second set ([see, e.g., resource elements in each PRB Pair is less than a threshold, the aggregation levels supported by the localised transmission mode are 2, 4, 8, and 16, and the lower aggregation levels (namely, the first aggregation levels) [0098]]). 
In view of the above, having the system of Kuchibhotla and then given the well-established teaching of Liu, it would have been obvious to one having ordinary skill in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/BERHANU D BELETE/Examiner, Art Unit 2468      

/PARTH PATEL/Primary Examiner, Art Unit 2468